Title: James Madison to James Ronaldson, 6 August 1828
From: Madison, James
To: Ronaldson, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 6. 1828.
                            
                        
                         
                        I have recd your two letters of July 28, inclosing Hemp seed from New Zealand, a part for experiment in this
                            Climate, and a part for a more Southern one. It will give me pleasure to follow your example, in disposing of the seed in
                            the manner most likely to ascertain its pretensions to become a new Staple in our Country.
                        It is probably, as you remark, too late in the season to hope for a mature specimen this year. But I am
                            giving a few of the seed a chance in my Garden I offer you, Sir, my respects & good wishes
                        
                        
                            
                                James Madison
                            
                        
                    